                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                  CRIMINAL ACTION NO. 5:10-CR-00025-KDB-DCK
 UNITED STATES OF AMERICA,

                Plaintiff,

        v.                                                        ORDER

 WILLIAM JAMES MORRISON III,

                Defendant.


   THIS MATTER is before the Court on Defendant’s motion for compassionate release based

on the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of 2018. (Doc.

No. 100). In support of his motion, Defendant claims that he is 60 years old and suffers from type

2 diabetes, prostate cancer, hepatitis-C, high blood pressure, and a history of heart disease. Id. at

3-4.1

   Section 603(b) of the First Step Act amended Section 3582(c)(1)(A), which previously only

allowed a court to reduce a term of imprisonment on motion of the Director of the Bureau of

Prisons (BOP). Now a court may entertain a motion filed by a defendant: (1) after full exhaustion

of all administrative rights to appeal a failure of the BOP to bring a motion on the inmate’s behalf;

or (2) after the lapse of 30 days from the receipt of such a request by the warden of the facility,

whichever is earlier. Defendant has not indicated, or attached any proof, that he has first sought

relief through the warden at his facility. Therefore, this Court is without authority to consider the

merits of his claim. See United States v. Raia, 954 F.3d 594, 595 (3d. Cir. 2020) (denying motion



   1  Defendant does not attach any medical records or other documentation to support his
assertion that he suffers from these medical conditions.


         Case 5:10-cr-00025-KDB-DCK Document 101 Filed 06/02/20 Page 1 of 2
for compassionate release based on COVID-19 where defendant did not first seek relief from

BOP).

   IT IS THEREFORE ORDERED that Defendant’s motion for compassionate release, (Doc.

No. 100), is DENIED without prejudice.

   SO ORDERED.




                                     Signed: June 2, 2020




     Case 5:10-cr-00025-KDB-DCK Document 101 Filed 06/02/20 Page 2 of 2
